Citation Nr: 1009510	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
residuals of right ankle sprain with arthritis.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appellant appeared at a video conference at the RO before 
the undersigned Veterans Law Judge in February 2008.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file. 

In August 2008, the Board denied the Veteran's claims of 
entitlement to higher evaluations for his service-connected 
chronic low back strain and residuals of right ankle sprain 
with arthritis.  The issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
as secondary to service-connected residuals of right ankle 
sprain with arthritis, was remanded for additional 
development.


FINDING OF FACT

The preponderance of the medical evidence does not reflect 
that a diagnosed acquired psychiatric disorder, to include 
major depressive disorder or dysthymia, is causally or 
etiologically related to the Veteran's active military 
service.


CONCLUSION OF LAW

A diagnosed acquired psychiatric disorder, to include major 
depressive disorder or dysthymia, was not incurred in or 
aggravated by active service, nor may such condition be 
presumed to have been incurred or aggravated therein, nor is 
it proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA.

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters were sent in June 2003 and June 2006, which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.

The Board also finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the claimant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07- 
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
Social Security Administration records, VA medical treatment 
records, identified private medical records to the extent 
available, and a transcript of the Veteran's testimony before 
the Board, have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations dated in December 
2003, November 2006, and March 2009.  38 C.F.R. § 
3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in June 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
to include psychosis, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Personality disorders, however, 
are not "diseases or injuries" within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists, and (2) that the current 
disability was either (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The recent 
revisions to 38 C.F.R. § 3.310 were accomplished to take into 
account the holding in Allen.

If shown to be existing prior to service, a disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability increased in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Due regard will be given 
the places, types, and circumstances of service.  38 C.F.R. 
§ 3.306(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. 
Reg. 25178 (2004).

Insofar as service connection for complex regional pain 
syndrome is in effect and the Veteran has been in receipt of 
psychiatric treatment for pain management, it is noted that, 
in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that, for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  It is also 
pertinent to point out that the Court has held that under the 
duty to assist, where there are service-connected and 
nonservice-connected disabilities affecting the same body 
part or system, medical evidence is required to permit the 
Board and adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed disorder, VA must consider all symptoms in 
the adjudication of the claim.

Next, the Board notes that, in general, the law provides that 
no compensation may be paid for a disability or death which 
results from the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  The Board notes that the reference to 
"abuse of alcohol or drugs" in the statute was added by 
Congress in the Omnibus Budget Reconciliation Act ("OBRA") of 
1990, § 8052, Public Law No. 101-508, 104 Stat. 1388, 1388-
91.

A decision of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), sheds additional light 
on the law and regulations pertaining to misconduct.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit noted that 38 U.S.C.A. § 1110 had been 
amended by section 8052(a)(2) of the OBRA of 1009, which, as 
noted above, added the words "or abuse of alcohol or drugs" 
to 38 U.S.C.A. § 1110.  The Federal Circuit noted that the 
current version of 38 U.S.C.A. § 1110 precludes a Veteran 
from receiving compensation for primary alcohol or drug 
abuse.  The Federal Circuit stated the statute precludes 
compensation for primary alcohol abuse disabilities and for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  By "primary," the Federal 
Circuit stated that it meant an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess.  237 F.3d at 1376.  In Allen, the Federal Circuit has 
held that while 38 U.S.C.A. § 1110 precludes compensation for 
primary alcohol abuse disabilities and secondary disabilities 
that result from primary alcohol abuse, the statute does 
permit compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  Id. at 1381.

The Board also notes that the Veteran can attest to factual 
matters of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, a lay person is generally not capable of making 
medical conclusions, thus, statements regarding causation are 
generally not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997);  see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). See Barr, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

 In this case, the Veteran contends that he has an acquired 
psychiatric disorder resulting from his military service, to 
include as due to his service-connected residuals of right 
ankle sprain with arthritis.  Specifically, the Veteran has 
claimed that he has depression secondary to his service-
connected right ankle.  In addition, during his February 2008 
hearing, he claimed that his depression is related to his 
service-connected chronic pain disorder.  

The February 2007 VA joints examination report includes a 
diagnosis of complex regional pain syndrome, right lower 
extremity.  In addition, VA treatment records reflect 
findings of pain disorder with psychological factors and note 
that the Veteran is in receipt of psychiatric treatment for 
chronic pain management.  By a June 2007 rating decision, 
service connection for complex regional pain syndrome was 
granted.  

In addition, the competent medical evidence of record 
contains numerous references suggesting that the Veteran had 
a psychiatric disorder prior to service.  Specifically, a 
December 2003 report of VA examination for mental disorders 
includes the finding that the Veteran presented with a 
history of some fighting and personal problems prior to 
enlistment which have increased during service and after 
discharge - which, if he did, raises the question of whether 
they were chronically aggravated by his military service.  In 
addition, it is noted that the Veteran received inpatient 
psychiatric treatment in December 1986, six months after his 
June 1986 separation from active duty service, and the 
discharge diagnoses were major depression and drug overdose.  

The Veteran has been provided three VA examinations in 
connection with his claim. 

A VA examination dated in December 2003 noted that the 
Veteran was seeking entitlement to service connection for 
depression secondary to the residuals of a right ankle 
sprain.  The examiner indicated that the Veteran's temporary 
claims file had been reviewed in connection with the 
examination and report.  The Veteran's medical history was 
noted, including various hospitalizations with diagnoses of 
impulse control disorder, major depressive disorder with 
psychiatric features, adjustment disorder with mixed emotion, 
polysubstance abuse, alcohol dependence, and dysthymic 
disorder.  He was also diagnosed with personality disorder, 
mixed type.  GAF scores were noted to range from 30-55.  The 
examiner noted that the Veteran was not very depressed at the 
current time, and his mood was described as variable.  After 
examination and interview, the Veteran was given an Axis 1 
diagnosis of depressive disorder, recurrent, with psychotic 
features by history.   The examiner also indicated that 
seasonal affective disorder, impulse control disorder, 
alcohol dependence in remission, poly drug abuse in 
remission, should e ruled out.  He was assigned a GAF score 
of 45.  The examiner stated that the Veteran's ankle sprain 
counted very little, if at all, towards his overall 
psychiatric problems.

The Veteran was also examined by VA in connection with his 
claim in November 2006.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination and report.  The Veteran's medical and 
psychological history was noted for the records, as well as 
contentions that the previous VA examiner distorted or 
incorrectly interpreted statements he had made.  The Veteran 
had complaints of pain in his back and ankle.  After 
examination and interview, the Veteran was diagnosed with 
major depression and alcohol dependence in partial remission.  
He was assigned a GAF score of 49 based on level of 
symptomatology and 44 based on level of function.  In 
rendering his opinion, the examiner stated that the Veteran 
displayed significant avoidance and histrionic or borderline 
features (all of which would be assumed to be symptomatic of 
long term adaptation) to suggest that the Veteran's current 
difficulties may be better ascribed to his adaptive style in 
response to his physical injury itself.  The examiner also 
stated that there is no known physiological basis for 
attributing major depression to the kinds of skeletal 
injuries that he has.  In sum, the examiner found "that a 
more functional process that has come in between the injury 
and his current levels of depression, is the more likely 
culprit in the creation of the majority of his depression."

Finally, the Veteran was afforded a VA examination in 
connection with his claim dated in March 2009.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination and report.  The Veteran's 
rather extensive medical and psychiatric history were again 
reviewed for the record, as well as the Veteran's various 
complaints regarding his past VA examinations, and treatment 
by VA.  The Veteran was noted to have been hospitalized at VA 
eight times for psychiatric conditions, including depression, 
polysubstance abuse, major depression with psychotic 
features, and impulse control disorder.  Various violent 
tendencies and episodes were noted, as well as various 
childhood difficulties.  After examination and interview, the 
Veteran was diagnosed with polysubstance abuse and alcohol 
dependence, in partial remission, marijuana abuse, and 
dysthymia.  He was assigned a GAF score of 41.  Regarding 
whether the Veteran's diagnosed condition is related to his 
military service or a service-connected disability, the 
examiner stated that there is no indication that the Veteran 
suffered from depression during the period of military 
service from November 1985 to June 1986, and stated that it 
was not possible to draw a direct link between any events 
that took place during the Veteran's military service, 
including his ankle injury, which the examiner stated led to 
significant pain and disability subsequently, and the 
psychiatric diagnoses indicated above.  The examiner also 
concluded that the Veteran did not have a known mental 
disorder that preexisted his military service, and stated 
flatly that the Veteran's psychiatric disorders are not 
related to service and that his psychiatric disorders were 
not due to any service-connected disability.  He did, 
however, state that it was plausible that the Veteran's 
orthopedic deformity and chronic pain had aggravated his 
chronic dysthymia.  

In a July 2009 addendum, the March 2009 VA examiner added to 
and clarified some of his previous opinions.  Here he stated 
that the Veteran's diagnosed polysubstance abuse, alcohol 
dependence, and marijuana abuse were separate conditions and 
did not result from the Veteran's diagnosed dysthymia.  He 
indicated that these conditions were present prior to service 
and were not caused or aggravated by his dysthymia.  He found 
no etiological relationship between dysthymia and the 
Veteran's polysubstance, marijuana, and alcohol abuse.  The 
examiner also clarified his statement that that it was 
plausible that the Veteran's orthopedic deformity and chronic 
pain have aggravated his chronic dysthymia.  Here, the 
examiner stated that it was just as plausible that that the 
Veteran's negative mood made it more difficult for him to 
cope with his pain.  The examiner stated that he could not 
resolve the question of the relationship of pain and 
orthopedic deformity to dysthymia without resort to mere 
speculation.  

The Veteran's claims file also contains private and VA 
treatment records.  Significant among these are treatment 
notes from his private physician, including an August 2008 
treatment note that indicated that the Veteran had been 
diagnosed with dysthymia - chronic low mood, with low sense 
of self-worth, psychological factors affecting physical 
condition, pain disorder, and personality disorder with 
paranoid features.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for a 
diagnosed acquired psychiatric disability, to include  major 
depressive disorder and dysthymia.  There is no diagnosis of 
depression or a psychiatric disability in service, or a 
diagnosed psychosis within one year of service.  In addition, 
while the Veteran's recent medical treatment records indicate 
a diagnosis, these records do not contain an opinion 
indicating that a psychiatric disability is related to active 
military service or a service-connected disability.  And none 
of the three VA examinations afforded the Veteran in 
connection with his claim came to the conclusion that his 
diagnosed depression and dysthymic disorder are etiologically 
related to his service or a service-connected disability.  

At this point, the Board notes that the March 2009 VA 
examiner stated that he could not resolve the question of the 
relation of pain and orthopedic deformity to dysthymia 
without resort to mere speculation.  Here, the Board notes 
that service connection may not be based on speculation or 
remote possibility, and an unsupported opinion noting only 
that the Veteran's condition may possibly be related to 
service is insufficient to form a basis for a grant of 
service connection.  38 C.F.R. § 3.102 (2003).  See, e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

The Board also notes that the March 2009 examiner, in 
response to questions regarding the possibility of a 
preexisting psychiatric condition, found that that the 
Veteran did not have a known mental disorder that preexisted 
his military service.  In addition, the examiner did not find 
evidence of a psychiatric disorder in service and therefore 
no increase in such disability therein.  38 C.F.R. § 3.306.  
And while the examiner did find that drug and alcohol abuse 
were present prior to military service, the examiner also 
found that these were separate disorders and that there was 
no etiological relationship between these disorders and the 
Veteran's diagnosed dysthymia.  And, as noted above, the law 
provides that no compensation may be paid for a disability or 
death which results from the Veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) 
(38 U.S.C.A. § 1110 precludes compensation for primary 
alcohol abuse disabilities and for secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse).

In this regard, the Board notes that the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a lay person, the Veteran is not capable 
of making medical conclusions, thus, statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

The Board also notes that credibility and weight to be 
attached to the diagnoses assigned by a VA examiner, as well 
as the credibility and weight of the lay evidence provided by 
the Veteran, is within the province of the Board.  See, e.g., 
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  And in this 
case, the Board finds that the reports of the three VA 
examiners, especially that of the March 2009 examiner, who 
had the benefit of reviewing the entire claims file, 
including the reports of the Veteran's private physicians, 
provide the most probative evidence of record with respect to 
the Veteran's current diagnoses and the etiology of such 
diagnoses.  

The Board concludes that the preponderance of the evidence is 
against finding that the Veteran has an acquired psychiatric 
disorder, to include major depressive disorder or dysthymia, 
that is etiologically related to active service or a service-
connected disability.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder and dysthymia, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


